Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered February 14, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 572 to 11 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The hearing evidence established that defendant’s statement was spontaneous and not the product of interrogation or its functional equivalent, and thus did not require Miranda warnings.
The court properly admitted coconspirator declarations since there was ample proof, exclusive of those statements, that warranted the conclusion that defendant was a participant in a conspiracy to sell narcotics (see People v Berkowitz, 50 NY2d 333, 341 [1980]). Defendant’s actions during the course of the transaction went far beyond mere presence at the scene, and had no reasonable innocent explanation (cf. People v Bundy, 90 NY2d 918, 920 [1997]).
After a thorough inquiry, the court properly concluded that an incident that occurred during the trial did not warrant discharge of three jurors, since these jurors provided unequivocal and credible assurances of their fairness and ability to decide the case solely upon the evidence (see e.g. People v A.S. Goldmen, Inc., 9 AD3d 283, 285 [2004], lv denied 3 NY3d 703 [2004]).
We have considered and rejected defendant’s remaining claims. Concur—Tom, J.P., Andrias, Marlow, Sullivan and Catterson, JJ.